Appeal from order, Supreme Court, New York County (Laura Drager, J.), entered May 28, 2013, which sua sponte reinstated an order entered December 20, 2011 granting defendant’s motion to dismiss the complaint on the ground of forum non conveniens, unanimously dismissed, without costs, as taken from a nonappealable paper.
A sua sponte order is not appealable as of right (Unanue v Rennert, 39 AD3d 289, 290 [1st Dept 2007]), and this Court denied plaintiff’s motion for leave to appeal. Plaintiff could move before the trial court to vacate the sua sponte order, and possibly appeal as of right from any subsequent denial of that motion (CPLR 5701 [a] [2], [3]), but he has not done so.
Concur — Sweeny, J.E, Acosta, Renwick, Andrias and Freedman, JJ.